
	
		I
		111th CONGRESS
		2d Session
		H. R. 4963
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Courtney (for
			 himself, Ms. DeLauro,
			 Mr. Hare, Ms. Edwards of Maryland, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the child nutrition laws to require that milk
		  served in school lunch programs be consistent with the Dietary Guidelines for
		  Americans and to expand eligibility for the Special Milk Program, and to
		  establish a pilot program providing low-fat cheeses for school breakfast and
		  lunch programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Milk and Dairy Choices in
			 Schools Act of 2010.
		2.FindingsCongress finds the following:
			(1)44 million Americans have low bone mass or
			 osteoporosis, causing $19 billion in hospital and nursing home expenses
			 annually.
			(2)Adequate calcium intake and weight-bearing
			 exercise can help build bone mass and prevent debilitating fractures.
			(3)98 percent of maximum bone density is
			 reached by age 20, making it especially important that children get enough
			 calcium.
			(4)The United States Department of Agriculture
			 finds that 32 percent of children ages 4 through 8 and 90 percent of girls and
			 70 percent of boys ages 9 through 19 do not meet current calcium
			 recommendations.
			(5)Per capita milk consumption in the United
			 States has been decreasing for 3 decades. Per capita milk consumption by
			 children fell quickly from 2005 to 2010, and this consumption rate is declining
			 even more rapidly as these children reach their teenage years.
			(6)Fewer than half of
			 school-age children participate in school meal programs.
			(7)87 percent of
			 schools sell soft drinks, fruit drinks, and sports drinks on campus through
			 school meal programs, vending machines, and other means.
			3.Fat content of
			 milk in school lunch programsSection 9(a)(2)(A)(i) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1758(a)(2)(A)(i)) is amended by
			 inserting consistent with the most recent Dietary Guidelines for
			 Americans published under section 301 of the National Nutrition Monitoring and
			 Related Research Act of 1990 (7 U.S.C. 5341) before the
			 semicolon.
		4.Expansion of
			 special milk programSection 3
			 of the Child Nutrition Act of 1966 (42 U.S.C. 1772) is amended—
			(1)by striking subsection (b);
			(2)in subsection (a),
			 by striking paragraph (2) and redesignating paragraph (1) and paragraphs (3)
			 through (10) as subsections (a) through (i), respectively;
			(3)in subsection (a),
			 as redesignated by paragraph (2)—
				(A)by striking
			 , except as provided in paragraph (2), which do not participate in a
			 meal service program authorized under this Act or the Richard B. Russell
			 National School Lunch Act,; and
				(B)by striking
			 , which do not participate in a meal service program authorized under
			 this Act or the Richard B. Russell National School Lunch Act;
			 and
				(4)in subsection (d), as redesignated by
			 paragraph (2), by striking which does not participate in a meal service
			 program authorized under this Act or the Richard B. Russell National School
			 Lunch Act.
			5.Pilot program
			 providing low-fat cheeses for school breakfast and lunch programs
			(a)In
			 generalDuring the 3-year
			 period beginning on the date that is not later than 60 days after the date of
			 the enactment of this Act, the Secretary of Agriculture shall purchase low-fat
			 cheeses for use in—
				(1)the school lunch program established under
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
			 and
				(2)the school breakfast program established by
			 section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
				(b)Purchase
			 additional to commodity distribution programThe low-fat cheeses purchased under
			 subsection (a) shall be in addition to commodities delivered under section 6 of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1755).
			(c)Evaluation and
			 report
				(1)EvaluationThe Secretary shall conduct an evaluation
			 of—
					(A)whether children
			 participating in the school lunch and breakfast programs described in
			 subsection (a) increased their consumption of low-fat cheeses during the period
			 described in subsection (a);
					(B)which types of
			 low-fat cheeses are most appropriate for use in such school lunch and breakfast
			 programs, and how such cheeses may best be integrated into such programs;
			 and
					(C)such other factors
			 related to increasing interest in and awareness of low-fat cheeses among
			 schoolchildren as the Secretary considers appropriate.
					(2)ReportNot later than 90 days after the conclusion
			 of the 3-year period described in subsection (a), the Secretary shall submit to
			 the Committee on Agriculture, Nutrition, and Forestry of the Senate and the
			 Committee on Education and Labor of the House of Representatives a report
			 describing the results of the evaluation required by paragraph (1).
				(d)Low-Fat cheese
			 definedIn this section, the term low-fat cheese
			 means cheese of any type whose solids contain a percentage of milkfat, to be
			 determined by the Secretary, that is less than the percentage specified for
			 such type of cheese in subpart B of part 133 of title 21, Code of Federal
			 Regulations.
			6.Budget neutrality
			 offsetSection 6(e)(1)(B) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(e)(1)(B)) is
			 amended by striking October 1, 2003, and ending September 30,
			 2009 and inserting October 1, 2010, and ending September 30,
			 2016.
		
